Citation Nr: 1419535	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for gouty arthritis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for a psychiatric disability, claimed as depression and/or anxiety.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) and a February 2009 rating decision of the Los Angeles, California VA RO.  Jurisdiction over the case was subsequently transferred to the VA RO in Cleveland, Ohio.

The Veteran provided testimony at a telephonic hearing before a Decision Review Officer in May 2011 and at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of each proceeding is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to service connection for a psychiatric disability, claimed as depression and/or anxiety, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In a statement submitted in October 2013, prior to the promulgation of a Board decision, the Veteran, through his attorney, informed VA that he desired to withdraw his appeal for entitlement to a higher rating for gouty arthritis.

2.  The Veteran is unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected gouty arthritis; which is rated as 60 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 60 percent for gouty arthritis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In an October 2013 written statement, the Veteran's representative informed VA that the Veteran desired to withdraw his appeal for entitlement to a higher rating for gouty arthritis.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


Total Disability Rating Based on Individual Unemployability

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice. to include notice with respect to the effective-date element of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim of entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently rated at 60 percent for service-connected gouty arthritis.  As such, he meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  

In a June 2008 application for a TDIU, the Veteran indicated that he had last worked from October 2007 to January 2008 as a civilian mechanic repairing military amphibious vehicles on an assembly line.  The Veteran reported he took about one year of sick leave until he was terminated in January 2009, due to disability.  He contended that the swelling and pain in his lower extremities from gout made it impossible to work.  The Veteran completed high school with vocational training in motorcycle repair and noted he worked all of his life as a mechanic.

The evidence of record demonstrates that in January 2006, the Veteran tripped and fell at work, which he contended was due to limping around caused by gout.  The Veteran underwent surgery and was out of work for about seven months.  In a July 2007 VA treatment note, it was noted that the Veteran reported that his occupation as a mechanic had no possibility for light duty due to his medical condition because he worked on military tanks.  In a June 2008 statement, the Veteran reported pain and numbness from gout prevented him from standing for more than a couple of hours.  He stated that he was unable to continue work as a mechanic.  

VA Medical Center (VAMC) treatment notes document a history of treatment for gout.  A February 2006 treatment note notes that the Veteran had had four gout attacks within the year affecting the ankles, toes, and knees.  In July 2006, it was noted that the Veteran experienced flare-ups of gout about once per month that lasted at least one week.  In September 2006, the Veteran received an off-work note for August until October due to his work-related knee injury.  A January 2008 VAMC treatment note indicates that the Veteran was given two weeks off work for foot pain related to an acute exacerbation of gout in his toe.  The Veteran also reported 50 flares of gout since July 2006.  A June 2008 VAMC treatment note shows an assessment of gouty arthritis with increasing disability and persistent flares.  In a June 2008 letter, the Veteran's VA physician noted that the Veteran had a left medial meniscus tear in his knee and recurrent gout.  He stated that recurrent gout caused the Veteran to declare temporary disability and that the Veteran was currently unable to work.  According to an August 2009 VA psychiatric treatment note, the Veteran stated his gout had worsened.  A November 2009 VAMC treatment note indicates that the Veteran reported chronic knee pain from a torn meniscus and complications from gout that had not responded to numerous medical treatments.  In August 2010, the Veteran received VA treatment for gout in the right ankle.

In a September 2010 VA examination, the Veteran stated that he had constant pain in his hands, toes, ankles, hips, knees, and lower back from gouty arthritis that rendered him unemployable.  The VA examiner noted that the Veteran had degenerative meniscal disease of the right knee, degenerative disease of both knees and lumbar spine, recent acute gouty arthritis in the right ankle and foot, and multiple emergency room visits for gouty arthritis since 1998.  The VA examiner found the Veteran could stand for 15 to 30 minutes and could walk no more than a few yards.  Gouty arthritis was diagnosed.  The VA examiner found no clinical or radiological evidence of gouty arthritis of the hips or hands and that the feet and ankles were compatible with, but not diagnostic of, gouty arthritis.  The VA examiner opined that, "gouty arthritis will affect physical or sedentary employment during acute attacks; however, it would not prevent employment either physical or sedentary while the veteran is free from acute gouty attacks."  The VA examiner further noted that the Veteran had degenerative osteoarthritis of both knees with meniscal tears and degenerative disease of the lumbar spine, which were not related to gouty arthritis but "are more disabling," and would prevent physical but not sedentary employment.

A September 2010 VA treatment note reflects an impression of recurrent gout, hyperuricemia, and gastrointestinal intolerance to multiple prescriptions.  In October 2010, the Veteran received emergency VA treatment for a left foot gout flare up.  According to a January 2011 treatment note, the Veteran reported severe recurrent left knee pain with high uric acid levels.  The impression was recurrent knee effusion and pain, likely gout.  In a May 2011 hearing before a Decision Review Officer, the Veteran testified that he was unable to stand due to continual flares of gouty arthritis.  He noted that flares lasted a few weeks at a time and he had flare-ups about two times per month.  He also reported that a VA doctor stated his flare-ups could be reduced with medication but that medication aggravated his condition.

In April 2011, a VA physician noted that he believed the gout was successfully treated because no crystals were found in the Veteran's samples, uric acid levels were normal.  Related VA treatment notes indicate that the Veteran had gout-type flares, but his uric acid levels had lowered.  In August 2011, the Veteran was seen at a VAMC for right heel pain and swelling related to gouty arthritis.

In an April 2012 vocational evaluation, a private nurse, C.V., determined that the Veteran was unemployable due to gouty arthritis.  The Veteran provided a history of poor grades in high school with vocational study in auto mechanics and no clerical skills, no computer skills, no managerial experience, and poor ability to read.  C.V. noted that the Veteran worked the majority of his life as a mechanic on heavy equipment, such that, "while the employment is skilled, there is no transferability of skills to light or sedentary employment."  C.V. reviewed VA medical records to determine that the Veteran would miss two to three weeks of work about two to three times per year, which would result in unsatisfactory attendance and "he would be considered an unreliable worker."  C.V. concluded that although a VA examiner determined the Veteran could work in sedentary employment, he had no skills that transfer to light or sedentary employment and he would not be a reliable worker because of the amount of time he would miss due to acute gout attacks.

In a July 2013 VA examination report, the VA examiner indicated that the Veteran's degenerative changes of the lumbar spine and feet were "unlikely related to gout," and likely related to heavy work as a mechanic.  The July 2013 VA examiner stated that the Veteran's gout had markedly improved with treatment and was not disabling.  The VA examiner opined that the Veteran "could still do light and sedentary work regularly and moderate work (related to his gout only) intermittently."  The VA examiner also found that the Veteran's current pain in his knees was related to degenerative joint disease.  The VA examiner further opined that with adequate treatment the Veteran's gout was basically resolved.  However, the VA examiner noted that if he stopped treatment, "he will again at some time in the future have frequent flares of gout."

In a February 2014 hearing before the Board, the Veteran testified that his gout has worsened with more frequent flare-ups since the July 2013 VA examination because he was unable to take medication due to gastrointestinal problems.  The Veteran stated that he was not taking any medication for gout and that the increase in flare-ups caused him to be bound to a wheelchair.  The Veteran further reported that gout flare-ups lasted between a week to a month and he no longer went to the doctor for gout because he was unable to afford it.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to service-connected gouty arthritis.

Evidence of record indicates that the Veteran stopped working as a mechanic due to flare-ups of gouty arthritis and a knee injury.  VAMC treatment records note numerous instances of gout flare-ups that resulted in time off from work.  In an April 2012 vocational statement, C.V. opined that the Veteran would not be able to work due to gouty arthritis because the gout made him an unreliable worker and he lacked transferable skills to sedentary employment.  

The Board acknowledges that September 2010 and July 2013 VA examination reports are against the claim.  However, the September 2010 VA opinion is afforded less probative value as the etiology opinion is unclear in finding that the gouty arthritis would affect any employment during acute attacks that occurred two to three times per year for two to three weeks per episode, or one to three months per year, but would not prevent employment when the Veteran was not experiencing a flare-up.  The Board finds the September 2010 VA opinion inadequate because the examiner did not adequately address the impact of the flare ups on the Veteran's ability to maintain substantially gainful employment.  Further, the September 2010 VA examiner's rationale was based, in part, on a finding that a non service-connected disability was "more disabling," in rendering the negative opinion.  See 38 C.F.R. § 4.16 (providing that the existence or degree of nonservice-connected disabilities will be disregarded).  

In addition, the July 2013 VA examiner's opinion is afforded less probative value because the examiner did not base the rational on all pertinent evidence of record.   The July 2013 VA examiner's opinion that the Veteran could do light sedentary work with his gout does not reflect consideration of the Veteran's occupational and educational history and C.V.'s opinion that the Veteran had no transferable skills for sedentary employment.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based upon an inaccurate factual premise has no probative value).  Additionally, the July 2013 VA examiner opined that the Veteran's gout markedly improved with treatment and was not disabling but more frequent flares of gout would occur if the Veteran stopped treatment.  The Board notes that the Veteran testified in February 2014 that gout worsened since the July 2013 examination because he could not take medication for gout due to gastrointestinal problems.  The Veteran's statements are supported by a September 2010 VAMC treatment note that gave an impression of gastrointestinal intolerance to multiple prescriptions.  

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to a total disability rating based on individual unemployability is warranted.


ORDER

The appeal for a rating in excess of 60 percent for gouty arthritis is dismissed.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

A November 2011 rating decision denied entitlement to service connection for a psychiatric disorder, claimed as depression and/or anxiety.  In the February 2014 Board hearing, the Veteran reported that a notice of disagreement was filed in relation to a denial of service connection for a psychiatric disability.  The Veteran's representative submitted evidence that a notice of disagreement (NOD) was faxed to the RO in April 2012, which is construed as a timely NOD from the Veteran.  Because the NOD placed the issue in appellate status, this matter must be remanded for the originating agency to issue a statement of the case.  See 38 C.F.R. § 19.26 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following action:

The RO or the AMC should issue a statement of the case to the Veteran and his representative on the issue of entitlement to service connection for a psychiatric disability, claimed as depression and/or anxiety.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the appeal is forwarded to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


